FINAL REJECTION, SECOND DETAILED ACTION
Status of Prosecution
The present application, 16/703,611 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed in the Office on December 4, 2019 and claims priority to and is Chinese Application CN201910349528.2, filed April 28, 2019.
The Office mailed a non-final rejection, first detailed action on January 26, 2022.
Applicant filed amendments with accompanying remarks and arguments on April 22, 2022, the subject of the instant action.
Claims 1-20 are pending and all are rejected. Claims 1 and 9 and 20 are independent.
Response to Remarks and Arguments
Examiner thanks Applicant for the filed amendments and remarks and arguments.
First, regarding the § 101 rejection, Examiner has considered the amendment and is persuaded to withdraw it.
Second, regarding the § 103 amendments, it is unclear as to what the scope, and metes and bounds of the claim are, even read in light of the Specification or the Remarks. A § 112(b) rejection is made and insofar as applicable, the previous action’s § 103 rejection are maintained. Further details are noted below.
Applicant is invited to contact the Examiner for an interview to discuss the application.
The Claims stand rejected.
Claim Rejection - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-20 are rejected as being indefinite, due to the great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claim. Specifically, representative claim 1 recites in part, “allocating the multiple display themes to multiple desktops according to the multiple display themes, the hit rate corresponding to each display theme and preset desktop display templates, so as to acquire the multiple desktops and display time corresponding to the multiple desktops respectively, wherein the desktop comprises at least one of the display theme.”
It is unclear as to what “allocating the multiple display themes” may mean, particularly as to “according to multiple display themes…” Examiner queries as to how an allocation of a display theme may be done solely, or even partially, according to itself. Further, it is unclear as to what the “so as to acquire…” element of the limitation may mean, as the Specification and the Remarks as devoid even as to how any such allocation would result in an acquiring of the multiple desktops and display time.
No prior art rejection is made. See MPEP 2173.06(II) (“As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. § 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).
Independent claims 9 and 20 suffer from the same deficiency as they recite or incorporate the same language. The remaining dependent claims also suffer from the same deficiency and are rejected. 
Applicant’s is invited to interview with Examiner to discuss this claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Silver et al., United States Patent 6,876,970 (April 5, 2005) (describing voice activated tuning of broadcast channels);
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/            Primary Examiner, Art Unit 2174